Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without
significantly more.
Step 1 — Determine if the claims falls within one of the four categories, (MPEP 2106.03)?
Independent claims 1, 8 and 15 and their associated dependent claims recite an apparatus which falls within one or both of the statutory categories of a machine or product of manufacture. Therefore, the claims are patent eligible according to

Step 1.
Step 2A, Prong One - Do the claims recite a judicial exception? Do the claim limitation fall
within any of the groupings of abstract ideas?
In this case, the limitations of Claim 1 which recite the abstract idea include- An apparatus to impute panelist household media behavior, the apparatus comprising: memory; and a processor to execute computer readable instructions to at least: determine first probabilities for first panelists in a first 
For similar reasons, independent Claims 8 and 15 also recite the judicial exception of an abstract idea in the grouping of Mental Processes.
Step 2A, Prong Two — Do the claims recite additional elements that integrate the abstract idea
into a practical application?
In this case, the additional element recited in Claim 1 include- impute respective portions of the first number of minutes to corresponding ones of the first panelists when monitored behavior of the candidate household matches monitored behavior of the first household.

The additional element merely add insignificant extra-solution activity to the judicial exception as described in MPEP 2106.05(g). The step of causing impute respective portions of the first number of minutes to corresponding ones of the first panelists when monitored behavior of the candidate household matches monitored behavior of the first household is insignificant post solution activity as sending content does not add a meaningful limitation memory; and a processor to execute computer readable instructions to at least: determine first probabilities for first panelists in a first household based on a first number of minutes of first media presented by a first media presentation device monitored by a first meter, the first number of minutes reported by the first meter without information indicative of which ones of the first panelists were exposed to the first media; determine second probabilities for second panelists in a plurality of second households based on a second number of minutes of second media presented by second media presentation devices monitored by a plurality of second meters, the second number of minutes reported by the second meters with information indicative of which ones of the second panelists were exposed to the respective second media; compare the first probabilities and the second probabilities to identify a candidate household from the plurality of second households to associate with the first household. Additionally, the claim element of “media presentation device” and “probabilities” is a generic term which claimed at a high-level and does not meaningfully limit the claim.
For similar reasons, the additional element of independent Claims 12 and 18 also do not
integrate the abstract idea into a practical application.
Step 2B — Does the claim recite additional elements that amount to significantly more than the
judicial exception?
The additional element recited in Claim 1 include- impute respective portions of the first number of minutes to corresponding ones of the first panelists when monitored behavior of the candidate household matches monitored behavior of the first household. 
These additional elements are not sufficient to amount to significantly more than the
judicial exception because the additional elements when considered individually and as an
ordered combination do not amount to significantly more than the abstract idea. “The courts
have recognized the following computer functions as well-understood, routine, and conventional
functions when they are claimed in a merely generic manner (e.g., at a high level of generality)
or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”,
(MPEP 2106.05(qd) Il). The step of identifying probability is collecting data and therefore is
considered to be well-understood, routine and conventional. Additionally, the reallocating
content transmission resources is an additional element that is well-understood, routine,
conventional activity previously known to the industry and is recited at a high level of generality.

The instant specification does not disclose these a processing system including An apparatus to impute panelist household media behavior, the apparatus comprising: memory; and a processor to execute computer readable instructions to at least: determine first probabilities for first panelists in a first household based on a first number of minutes of first media presented by a first media presentation device monitored by a first meter, the first number of minutes reported by the first meter without information indicative of which ones of the first panelists were exposed to the first media; determine second probabilities for second panelists in a plurality of second households based on a second number of minutes of second media presented by second media presentation devices monitored by a plurality of second meters, the second number of minutes reported by the second meters with information indicative of which ones of the second panelists were exposed to the respective second media; compare the first probabilities and the second probabilities to identify a candidate household from the plurality of second households to associate with the first household. Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claim 1 do not amount to "significantly more" than the recited judicial exception.
For similar reasons, independent Claims 8 and 15 also do not recite additional elements which amount to significantly more than the abstract idea.
Dependent Claims 2-7, 9 -14 and 16 - 20 recite the same abstract idea of independent Claims 1, 8 and 15, respectively. The claims recite additional elements of wherein the processor is to identify a pool of potential candidate households from among the plurality of second households based on comparison of respective household characteristics of the plurality of second households with household characteristics of the first household . These elements merely recite more abstract steps of the abstract idea identified in independent Claims 1, 8 and 15 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claim.  Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Allowable Subject Matter
Claims 1-20 allowed over prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421